
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.3

        JOINT AIRCRAFT OWNERSHIP

&

MANAGEMENT AGREEMENT

BETWEEN

ALLETE, INC.

and

ADESA, INC.

dated

as of

June 4, 2004

--------------------------------------------------------------------------------




JOINT AIRCRAFT OWNERSHIP & MANAGEMENT AGREEMENT


        This JOINT AIRCRAFT OWNERSHIP & MANAGEMENT AGREEMENT (hereinafter the
"Agreement"), is made and entered into on this 4th day of June, 2004, by and
between ALLETE, Inc., a corporation incorporated under the laws of Minnesota,
with principal offices at 30 West Superior Street, Duluth, Minnesota 55802,
(hereinafter referred to as "ALLETE") and ADESA, Inc., a corporation
incorporated under the laws of Delaware, with principal offices at 13085
Hamilton Crossing Boulevard, Suite 500, Carmel, Indiana 46032, (hereinafter
referred to as "ADESA"). ALLETE and ADESA are also hereinafter referred to
individually as "Owner" or jointly as "Owners".


WITNESSETH:


        WHEREAS, as of the Effective Date (as defined in Section 1.1 below), the
Owners will be the registered joint Owners of two aircraft identified and
described in Exhibit A attached hereto and made a part hereof (hereinafter
collectively referred to as the "Aircraft"), which ALLETE currently owns, but
which the Owners will jointly own pursuant to Section 1 below; and

        WHEREAS, the Owners desire to enter into an agreement to operate the
Aircraft, on a joint ownership agreement basis as defined in 14 C.F.R.
§91.501(c)(3) of the Federal Aviation Regulations ("FARs") and as provided for
in 14 C.F.R. § 91.501(b)(6) of the FARs; and

        WHEREAS, the Owners desire to have ALLETE undertake certain duties and
responsibilities of management of the Aircraft and desire to have ALLETE
undertake certain duties and responsibilities relating to the scheduling of the
Aircraft under the terms and conditions set forth herein;

        NOW, THEREFORE, the Owners, declaring their intention to enter into and
be bound by the Agreement, and for good and valuable consideration set forth
below, hereby covenant and agree as follows:

1.OWNERSHIP OF AIRCRAFT: The Owners agree to jointly own and operate the
Aircraft for the use of their respective businesses, subject to all the terms
and conditions contained herein and all applicable FARs and laws.

1.1Effective Date:    The Owners acknowledge and understand that a transfer to
ADESA of a percentage of ALLETE's Ownership Interest in the Aircraft must be
pre-approved by the Minnesota Public Utilities Commission ("Commission"), and
this Agreement is expressly subject to such Commission pre-approval. The Owners
shall cooperate to obtain such Commission approval as well as all required
corporate and other regulatory approvals of the Agreement in forms acceptable in
the reasonable judgment of the party affected thereby, and the effectiveness of
this Agreement is expressly conditioned upon the receipt of all such acceptable
corporate and regulatory approvals. The date of receipt of all such approvals
and execution of this Agreement on behalf of both Owners is the "Effective Date"
of the Agreement.

1.2Ownership Interest:    As of the Effective Date, ALLETE shall have a Thirty
Percent (30%) ownership interest in the Aircraft, and ADESA shall have a Seventy
Percent (70%) ownership interest in the Aircraft (which percentages are
hereinafter, individually referred to as each Owner's "Ownership Interest").

2.TERM OF AGREEMENT: The term of this Agreement ("Term") shall commence on the
Effective Date, as defined in Section 1.1 above, and shall continue until the
Agreement is: (i) terminated under Section 4.6 below upon the loss of one or
both of the Aircraft; or (ii) terminated upon an Owner's withdrawal and
termination of this Agreement under Section 13 below; or (iii) otherwise
terminated by mutual, written agreement executed on behalf of both Owners.

3.BASE OF OPERATIONS: For so long as ALLETE serves in the Aircraft management
role described in Section 4, the permanent base of operation of the Aircraft
(hereinafter "Home Base")

2

--------------------------------------------------------------------------------



shall be Duluth International Airport (DLH), Duluth, Minnesota. Upon the
effective date of any termination by ALLETE of its management role as permitted
under Section 4.1, ADESA, in its sole discretion, may move the Home Base to
Indianapolis International Airport (IND), Indianapolis, Indiana.

4.    MANAGEMENT RESPONSIBILITIES AND REIMBURSEMENTS:

4.1Management Role:    Subject to the terms and conditions of this Agreement
including without limitation the waiver and indemnification by ADESA set forth
in Section 9 below, ALLETE shall undertake, on behalf of the Owners, the duties
of managing and scheduling the Aircraft and billing the Owners for all costs and
expenses associated with the Aircraft as set forth in this Section 4 and
Sections 5, 6 and 7. ALLETE may, upon ninety (90) days' written notice to ADESA,
elect to terminate its management role described in subsection 4.2. Upon such
notice, the Owners shall cooperate to promptly select and retain a mutually
acceptable and suitable provider of such terminated management services, and
upon such retention, ALLETE shall be relieved of its management role hereunder.

4.2General Management Responsibilities:    Subject to this Section 4 and all
other terms and conditions of this Agreement, ALLETE in its management capacity,
shall perform the following services on behalf of the Owners, and at the Owners'
cost and expense as allocated under Section 6 below:

(a)coordinate and supervise the maintenance, repair, servicing and storage of
the Aircraft;

(b)employ or retain, supervise and administer the flight crews, maintenance and
general administrative personnel for the Aircraft;

(c)perform all accounting and billing related to the Aircraft and corresponding
operations;

(d)obtain and maintain insurance for the Aircraft and facilities, as well as
standard health insurance and benefits for those ALLETE employees who serve as
the flight crew(s) and maintenance and general administrative personnel for the
Aircraft; and

(e)schedule the use of the Aircraft as set forth in Section 5 below.

4.3Management Fee:    In addition to reimbursements by ADESA for advances made
by ALLETE on behalf of the Owners, each quarter that ALLETE is serving in the
management role described herein, ADESA shall pay to ALLETE a management fee
equal to five percent (5%), net of gross receipt taxes, if any, of seventy
percent (70%) of the total ownership and operating costs and expenses of the
Aircraft from the preceding quarter, including without limitation the Fixed
Operating Costs, Variable Operating Costs, and Deadhead Costs described in
Section 6 below (the "Management Fee").

4.4Reports, Accounting and Flight Logs:    ALLETE, as part of its management
responsibilities, shall maintain records and books of accounts relating to the
Aircraft, their crews, maintenance and operations and flight logs of actual
trips and actual passengers. Upon reasonable notice, ALLETE shall provide the
Owners with access to the accounting records and books and flight logs and shall
prepare such reports reasonably required by Owners.

4.5Flight Crews:    As part of its management responsibilities, ALLETE shall
provide during the Term of this Agreement, flight crew(s) qualified to operate
the Aircraft. Such flight crew(s) may be employees or independent contractors of
ALLETE, and ALLETE shall make these flight crew(s) available to any Owner that
has scheduled the Aircraft.

        As a condition to ALLETE's provision of flight crew(s) hereunder, each
Owner specifically acknowledges and agrees that such flight crew(s) must
exercise their duties under

3

--------------------------------------------------------------------------------



the FARs. The pilot-in-command shall have final and complete authority to cancel
any flight for any reason or condition that, in his/her judgment, would
compromise the safety of the flight. The flight crew(s), in their sole
discretion, may terminate any flight, refuse to commence any flight, or take
other action which, in the considered judgment of the pilot-in-command, is
necessitated by considerations of safety. No such action of the pilot-in-command
shall create or support any claim of liability for loss, injury, damage or delay
by any Owner or any other person. The Owners further agree that neither Owner
shall be liable for delay of, or failure to furnish or return, the Aircraft or
crew pursuant to the Agreement when such delay or failure is caused by
government regulation or authority, mechanical difficulty, war, civil commotion,
strikes or labor disputes, weather conditions, acts of God, or other causes
beyond the reasonable control of such Owner or flight crew(s).

4.6Insurance:    During the Term of the Agreement, ALLETE shall secure and
maintain in full force and effect, at the Owners' expense as allocated under
Section 6.1(a) below, insurance policies containing such provisions and with
such insurance companies as are reasonably satisfactory to the Owners. Without
limiting the generality of the foregoing, ALLETE shall procure and maintain to
the extent available in the insurance market, the following coverage for the
Aircraft:

(a)aviation liability insurance covering public liability and property damage
including passenger legal liability, in amounts of at least One Hundred
Thirty-five Million Dollars (U.S. $135,000,000.00) for any single occurrence;
and

(b)all-risk aircraft hull and engine insurance (including without limitation,
foreign object damage insurance), in a coverage amount agreed to by the Owners.

        All insurance policies shall name both Owners as insureds and as loss
payees, as their respective interest may appear, and shall provide that any
cancellation or substantial change in coverage shall not be effective as to the
Owners for ten (10) days after receipt by the Owners of written notice from such
insurer(s) of such cancellation or change (or such notice term as required and
given by insurer). Subject to the reasonable availability of such in the
insurance market, all insurance shall insure each Owner's interest. Such
insurance shall be primary and not be subject to any off-set by any other
insurance carried by any Owner. Owners hereby appoint ALLETE as Owners'
attorney-in-fact to make proof of loss and claim for all losses and to receive
payment and to execute or endorse all documents, checks or drafts in connection
with all policies of insurance in respect of the Aircraft. All such insurance
policies shall have an "Approved Use" clause in the policy that allows for
paying a charge under this Agreement.

        In the event that the insurance carrier for the Aircraft determines that
damage to one of the Aircraft has resulted in a total loss, and the Owners do
not agree within thirty (30) days after receipt of the insurance proceeds to
purchase a replacement Aircraft, then the Owners shall, by flipping a coin or
other mutually agreeable method, select which Owner will retain the insurance
proceeds and which Owner will retain the remaining Aircraft. For a period of
ninety (90) days after being selected to receive the remaining Aircraft, such
Owner will cooperate in good faith to accommodate the other Owner's immediate
need for use of the Aircraft, if scheduling permits. Promptly after selection of
the Owner retaining the remaining Aircraft, the Owners will execute all
documents and diligently pursue all approvals necessary to effectuate the title
and license transfer of the remaining Aircraft to the selected Owner. Upon
completion of such transfer of title and licenses under this paragraph, the
Agreement will terminate.

4

--------------------------------------------------------------------------------






        In the event that the insurance carrier determines that both of the
Aircraft are a total loss, and the Owners do not agree within thirty (30) days
after receipt of the insurance proceeds to purchase one or more replacement
Aircraft, then the insurance proceeds will be divided equally between the
Owners, and this Agreement will terminate.

        In the event that the insurance carrier determines that damage to one or
both of the Aircraft has not resulted in a total loss, and the insurance
proceeds do not cover, any or all of the damage to one or both Aircraft, then
the repair costs in excess of such insurance proceeds shall be allocated to each
Owner in proportion to such Owner's Ownership Interest.

4.7Maintenance Scheduling:    ALLETE shall be responsible for arranging all
scheduled and unscheduled maintenance, repairs and inspections of the Aircraft.
The Owners acknowledge and agree that such maintenance, repairs and inspections
shall not be delayed or postponed for the purpose of scheduling, or previously
scheduled, use of the Aircraft unless the maintenance or inspection can be
safely conducted at a later time in compliance with all applicable laws and
regulations and within the sound discretion of the pilot-in-command. The
Aircraft will be maintained in accordance with applicable manufacturers'
recommended maintenance schedules, applicable regulations, and airworthiness
directives.

5.    SCHEDULING OF USE OF AIRCRAFT:

5.1Scheduling of Aircraft:    Until the effective date of any termination by
ALLETE of its management role as permitted under subsection 4.1, ALLETE will be
primarily responsible for the scheduling of the Aircraft for use by the Owners.
ALLETE will schedule Aircraft Flight Hours as requested by the Owner first
notifying ALLETE of its desire to reserve such Aircraft for the specific date
and time. For purposes of this Agreement, "Flight Hours" shall include all hours
of flight actually scheduled, and not cancelled, by or on behalf of such Owner
plus all Deadheads, as defined in Section 6.1(c) below, and all other hours of
flight required as a result of the Owner's scheduled flight.

        Each quarter, each Owner may reserve the Aircraft's available Flight
Hours up to the Owner's proportionate share, based on the Owner's Aircraft
Ownership Interest percentage, as set forth in Section 1.2 above. If, during any
quarter, an Owner requests the scheduling of Flight Hours that exceed the
scheduling Owner's Ownership Interest percentage, such request shall be
accommodated only upon the consent of the other Owner.

        It is anticipated that each Aircraft airplane is available 175 Flight
Hours each quarter, for a total of 350 Flight Hours per quarter for both
Aircraft, resulting in an allocation to ALLETE of 105 total Flight Hours per
quarter, and an allocation to ADESA of 245 total Flight Hours per quarter. In
the event that the Aircraft are not available 175 Flight Hours in a given
quarter, the number of Flight Hours less than 175 Flight Hours shall be
subtracted from each Owner's allocated Flight Hours for that quarter based on
that Owner's Ownership Interest percentage.

        Each Owner will provide ALLETE with requests for Flight Hours and will
propose schedules and flight times, not more than twelve (12) months in advance
and, when possible, not less than seventy-two (72) hours in advance of such
Owner's planned departure. Requests for Flight Hours shall be in form mutually
convenient to, and agreed upon by, the Owners.

5

--------------------------------------------------------------------------------






        In addition to proposed schedules and flight times, each Owner shall
provide at least the following information for each proposed flight at time of
scheduling, as required by ALLETE or (if applicable) the flight crew:

(a)proposed departure point;

(b)destination;

(c)date and time of departing flight;

(d)the number of anticipated passengers;

(e)the nature and approximate weight of luggage and/or cargo to be carried;

(f)the date and time of return flight; and

(g)any other information concerning the proposed flight that may be pertinent
to, or required by, ALLETE or the flight crew.



5.2Discretion of Scheduler:    ALLETE will use commercially reasonable efforts
to accommodate an Owner's request to schedule Flight Hours; however, the Owners
acknowledge and agree that, in performing its scheduling responsibilities,
ALLETE will schedule Flight Hours in a manner that ALLETE determines, in its
reasonable discretion, is optimal for both Owners' schedules and that maximizes
total economic efficiency. Each Owner will cooperate in good-faith to
accommodate Flight Hours requested for the other Owner's board of directors
meetings. Each Owner will notify ALLETE as soon as reasonably possible if such
Owner desires to change its scheduled Flight Hours.

6.    ALLOCATION OF OWNERSHIP AND OPERATION EXPENSES:

6.1Operating Costs and Expenses:    The Owners shall be charged for, and shall
pay, their share of the expenses, as authorized by FAR Part 91.501(c)(3),
according to billings (as described in Section 7 below) prepared by ALLETE in
its management role, for all ownership and operating costs and expenses for the
Aircraft. Such ownership and operating costs and expenses include:

(a)Fixed Operating Costs.    Fixed Operating Costs are allocable to the OWNERS
based on each Owner's Ownership Interest percentage, and shall include, but are
not limited to, the following:

(i)Aircraft insurance;

(ii)hangar storage;

(iii)flight crew, maintenance and support personnel salaries, benefits and
expenses;

(iv)initial and recurrent flight training costs and expenses;

(v)property taxes;

(vi)Aircraft maintenance and repairs, including but not limited to annual and
periodic maintenance, compliance with airworthiness directives, and unscheduled
maintenance;

(vii)initial and recurrent maintenance training;

(viii)Aircraft registration and license fees; and

6

--------------------------------------------------------------------------------



(ix)exterior cleaning of the Aircraft.

        The Owners shall review the percentages of Fixed Operating Costs
allocated to each Owner hereunder in the event there are any substantial changes
in utilization of the Aircraft by one or both Owners.

(b)Variable Operating Costs:    Variable Operating Costs for the Aircraft are
allocable to the Owner that has scheduled the Flight Hours resulting in such
costs and expenses and shall include, but are not limited to, the following:

(i)Aircraft fuel, oil, and taxes related thereto;

(ii)catering and other passenger services and expenses;

(iii)Aircraft landing and parking fees, overnight fees;

(iv)federal excise taxes, if any;

(v)overflight, enroute or air-traffic control user fees, if any;

(vi)flight crew per-diem including but not limited to expenses of crew on
overnight trips (i.e., cost of hotel rooms, stipend for meals, etc.);

(vii)post-flight cleaning of Aircraft interior;

(viii)ground handling fees;

(ix)actual charges imposed on flights outside of the United States including but
not limited to landing, flight management and flight planning fees;

(x)all costs for additional crew necessary to perform the flights outside of the
United States in compliance with FARs;

(xi)actual charges for in-flight telephone use; and

(xii)actual charges for Aircraft de-icing services.

(c)Deadhead Costs:    "Deadhead Costs" are those costs associated with Aircraft
flight time accumulated in picking up passengers away from Home Base or flight
time accumulated in returning the Aircraft to Home Base or another necessary
location (collectively, "Deadheads"). Deadhead Costs shall be allocated to the
Owners as follows:

(i)flight time accumulated in picking up passengers away from Home Base or
repositioning the Aircraft away from Home Base for an Owner's use shall be
charged to that Owner;

(ii)flight time incurred in returning the Aircraft to Home Base shall be charged
to the last Owner to use that Aircraft; and

(iii)incremental costs to accommodate an Owner's previously scheduled flight
plans when the other Owner has continued use of the Aircraft beyond its
scheduled use period, shall be charged to the Owner that has continued to use
the Aircraft beyond such Owner's scheduled use period.

(d)Airframe Reserves:    Each Owner shall pay the sum of Two Hundred Dollars
(U.S. $200) per Flight Hour incurred by such Owner, towards the Aircraft
airframe reserves ("Airframe Reserves"). Airframe Reserves shall be collected
and maintained by ALLETE in a separate, interest-bearing account, at a financial
institution. The Airframe Reserves

7

--------------------------------------------------------------------------------



shall be applied to extraordinary expenses associated with non-reimbursed damage
occurring to the airframe, Aircraft paint or interior, or avionics and
navigation upgrades (collectively, "Airframe Costs"). The Airframe Reserves are
amounts in addition to other costs and expenses provided for elsewhere in this
Section 6.

        To the extent that the Airframe Costs, in any quarter, exceed the amount
in the Airframe Reserves, each Owner shall contribute to such Airframe Costs in
proportion to the Owner's Ownership Interest in the Aircraft, as set forth in
Section 1.2 above. If, at any time, ALLETE determines that the Airframe Reserves
will exceed $500,000 after paying all Airframe Costs, ALLETE will refund any
Airframe Reserves amount in excess of $500,000 to the Owners in proportion to
each Owner's Ownership Interest, and will not invoice the Owners for the
Airframe Reserves amount until such time as the Airframe Reserves account
balance is less than $500,000.

        If, after the effective date of any termination of this Agreement, there
remains a balance in the Airframe Reserves account after paying all Airframe
Costs, the balance shall be divided equally between the Owners.

(e)Fines:    Any fines for violations of the FARs or other laws, orders and
regulations applicable to the Aircraft or its use ("Fines") shall be paid by the
Owner causing the fine, and if neither Owner is solely responsible for the
fines, then the Owners shall bear the cost of the fines in proportion to their
respective Ownership Interests in the Aircraft.

(f)All Other Aircraft Costs and Expenses:    All other costs and expenses of
owning and operating the Aircraft that are not allocated by another provision in
this Section 6 and are not caused by, or incurred as a result of, an individual
Owner, shall be paid by the Owners in proportion to their respective Ownership
Interests in the Aircraft.

8

--------------------------------------------------------------------------------





7.    ESTIMATES, BILLINGS, TRUE-UP AND PAYMENTS:

7.1Annual Estimates of Ownership and Operating Costs:    On or before November 1
of each year, ALLETE shall prepare estimates of the total Fixed Operating Costs
and total Variable Operating Costs for the Aircraft for the following calendar
year.

7.2Billing of Fixed Operating Costs:    The annual estimate of Fixed Operating
Costs shall be allocated to each Owner in proportion to such Owner's Ownership
Interest. ALLETE will prepare quarterly billings for each Owner's share of the
Fixed Operating Costs for the following quarter. The Owners shall review the
percentages of Fixed Operating Costs allocated to each Owner hereunder in the
event there are any substantial changes in utilization of the Aircraft by one or
both Owners.

7.3Billing of Variable Operating Costs, Deadhead Costs, and Airframe
Reserves:    The annual estimate of Variable Operating Costs shall be divided by
700, the anticipated annual Flight Hours (as defined in Section 5.1 above) of
each Aircraft. The resulting amount plus the Airframe Reserves amount (as set
forth in Section 6.1(d) above) shall be charged to each Owner for each Flight
Hour scheduled, and not cancelled, by such Owner. ALLETE will prepare monthly
billings for the per-Flight Hour estimated Variable Operating Costs plus
Airframe Reserves amounts for all Flight Hours scheduled, and not cancelled, by
each Owner in the preceding month.

7.4Billing of Fines and Other Costs:    ALLETE will prepare monthly billings for
each Owner's share of the following costs and expenses from the preceding month:
(i) Fines; and (ii) all other ownership and operating costs and expenses (as
described in Section 6.1(f) above). The costs and expenses described in this
Section 7.4 will be allocated to each Owner in proportion to such Owner's
Ownership Interest, unless they are attributable solely to an individual Owner.

7.5Quarterly True-Up and Management Fee:    The total actual ownership and
operating costs and expenses for the Aircraft shall be subject to true-up on a
quarterly basis. Each quarter, ALLETE shall determine whether the previous
quarter's total actual Aircraft ownership and operating costs and expenses,
including without limitation all costs and expenses described in Section 6.1
above, have been allocated, billed and reimbursed in accordance with Section 6
and this Section 7. If there is a shortfall in the estimated amount paid in
advance or the per-Flight Hour amount paid by an Owner as compared to the costs
and expenses actually incurred during the preceding quarter, then ALLETE shall
bill such Owner the amount of such shortfall. If there is an excess in the
estimated amount paid in advance or the per-Flight Hour amount paid by an Owner,
then ALLETE shall promptly pay to such Owner the amount of such excess.

7.6Payments:    Payment of all billings hereunder is due from ADESA within five
(5) business days following the date rendered.

8.    USE OF AIRCRAFT BY OWNERS AND INDEMNIFICATION:

8.1Covenants:    Each Owner covenants that:

(a)it will use the Aircraft for and on account of its business only and will not
use the Aircraft for the purpose of providing transportation of passengers or
cargo in air commerce for compensation or hire;

9

--------------------------------------------------------------------------------



(b)it will not allow the Aircraft to be used or operated by a non-Owner under
any circumstances, which covenant shall not prevent an Owner's employees or
agents, or guests of such employees or agents from using the Aircraft;

(c)it shall abide by and conform to all applicable laws, governmental and
airport orders, rules and regulations, including without limitation all such
laws, orders, rules and regulations as shall from time to time be in effect
relating in any way to the operation and use of the Aircraft; and

(d)it will not use or operate Aircraft in furtherance of any criminal,
enterprise nor transport any contraband, illegal drugs or arms in violation of
any governmental (either domestic or foreign) laws, regulations, treaties or
compacts.



8.2Indemnification:    Each Owner shall indemnify, defend and hold harmless the
other Owner, its officers, directors, employees, agents and invitees for any
claims, loss or damages arising out of the indemnifying Owner's: (i) Flight
Hours, as such term is defined in Section 5.1 above; (ii) negligent act or
omission; (iii) willful misconduct; or (iv) breach of its obligations under this
Agreement, including without limitation, any violation of the covenants
expressed herein, resulting in a regulatory or other fine, assessment, tax,
forfeiture, confiscation or other claim, damage or loss of any nature.

9.    WAIVER OF CLAIMS AND INDEMNIFICATION FOR MANAGEMENT ROLE:

9.1Waiver of Claims:    ADESA acknowledges and agrees that ALLETE is performing
the management role as specified in Sections 4, 5, 6 and 7 as a courtesy and
convenience to both Owners, and ADESA hereby waives any and all claims against
ALLETE arising out of, or related to, the acts or omissions of ALLETE, its
officers, directors, employees, contractors or agents, except for claims for
damage or loss caused solely by ALLETE's gross negligence or willful misconduct
in the performance of its management role as described in Section 4.2.

9.2Indemnification by ADESA:    In addition to, and without limiting, its
indemnification obligations set forth in Section 8.2 above, ADESA agrees to
indemnify and hold harmless ALLETE, its officers, directors, employees, agents,
successors and permitted assigns from and against any and all loss (including
without limitation, ADESA's own loss of use), claims (including, without
limitation, claims involving strict or absolute liability in tort, damage,
injury, death, liability and third-party claims), demands, costs and expenses of
every nature, including reasonable attorneys' fees, arising directly or
indirectly from or in connection with ALLETE's management role, including
without limitation, the possession, maintenance, storage, use or operation of
the Aircraft, except for claims for damage or loss caused solely by ALLETE's
gross negligence or willful misconduct in the performance of its management role
as described in Section 4.2. ADESA's indemnification obligation for third-party
claims under this Section 9.2 shall be limited to a percentage of the claim
equal to ADESA's Ownership Interest.

10.    LIABILITY FOR DAMAGES IN EXCESS OF INSURANCE PROCEEDS:    Each Owner
acknowledges and agrees that it will bear all risk of liability for any
occurrence, related to Flight Hours scheduled and not cancelled by such Owner,
that results in personal injury or property damage in excess of insurance
proceeds, and each Owner understands that it may be exposed to significant
liability risk in the event of such an occurrence. This acknowledgement of
liability includes all responsibility for airworthiness for all Flight Hours
scheduled, and not cancelled, by the Owner.

11.    EVENTS OF DEFAULT:    Each of the following shall constitute an Event of
Default:

10

--------------------------------------------------------------------------------




(a)either Owner's failure to pay billings within two (2) business days after
notice from the non-defaulting Owner that such payment is past-due; or

(b)either Owner's failure to perform or observe the covenant set forth in
Section 8.1(d); or

(c)either Owner's failure to perform or observe the covenants set forth in
Section 8.1(a), (b) or (c) if such failure results in a material change in the
regulation of the Aircraft or Owners' obligations hereunder; or

(d)either Owner's failure to perform or observe (or cause to be performed and
observed) within ten (10) business days after notice from the non-defaulting
Owner any material obligation or duty required to be performed under the
Agreement (other than those covenants, obligations and duties set forth in
clauses (a), (b) and (c) above); or

(e)either Owner's failure to pay debts when due; insolvency; making an
assignment for the benefit of creditors; seeking relief under any bankruptcy law
or similar law for the protection of debtors; or suffering a petition of
bankruptcy to be filed against it or a receiver or trustee appointed for
substantially all of its assets, if not removed within ninety (90) days after
such filing or appointment.

12.    REMEDIES:

(a)Upon the occurrence of any Event of Default by an Owner, the non-defaulting
Owner, may, at its option and in its sole discretion, elect to exercise any or
all remedies available at law or in equity, including without limitation:

(i)by notice in writing, to terminate the Agreement, whereupon the rights of the
defaulting Owner to use the Aircraft or any part thereof shall absolutely cease
and terminate until such time as the withdrawal and termination of this
Agreement is effectuated as set forth in Section 13 below; provided however, the
defaulting Owner shall remain liable for all amounts payable under the
Agreement, including without limitation those amounts set forth in this
Section 12;

(ii)to cause the defaulting Owner forthwith to pay the amount equal to the total
accrued and unpaid charges and all other accrued and unpaid amounts due
hereunder and indemnify the non-defaulting Owner in accordance with the terms of
Section 8.2 hereof; and/or

(iii)to perform or cause to be performed any obligation, covenant or duty of the
defaulting Owner hereunder, which performance by the non-defaulting Owner shall
not be deemed to cure the Event of Default.

(b)The defaulting Owner shall be liable for all reasonable costs, charges and
expenses, including reasonable attorneys' fees and disbursements, and all
regulatory fines and penalties, incurred by the non-defaulting Owner by reason
of the occurrence of any Event of Default or the exercise of the non-defaulting
Owner's remedies with respect thereto.

(c)No remedy referred to herein is intended to be exclusive, but each shall be
cumulative and in addition to any other remedy referred to above or otherwise
available to the non-defaulting Owner at law or in equity. No express or implied
waiver by an Owner of any default or Event of Default hereunder shall in any way
be, or be construed to be, a waiver of any future or subsequent default or Event
of Default. The failure or delay of the non-defaulting Owner in exercising any
rights granted to it hereunder upon any

11

--------------------------------------------------------------------------------



occurrence of any of the contingencies set forth herein shall not constitute a
waiver of any such right upon the continuation or recurrence of any such
contingencies or similar contingencies; and any single or partial exercise of
any particular right by Owner shall not exhaust the same or constitute a waiver
of any other right provided herein.

(d)Except as expressly set forth herein, neither party shall be liable to
another party for special, incidental, indirect or consequential damages,
including without limitation, loss of use of capital, lost profits, or lost
revenues, commissions or compensation.

13.    WITHDRAWAL FROM JOINT OWNERSHIP:    An Owner may elect to withdraw from
joint ownership of the Aircraft and terminate this Agreement by providing
written notice to the other Owner, subject to the terms of this Section 13. Upon
the effective date of the termination of this Agreement and as set forth in this
Section 13, each Owner will be entitled to 100% ownership interest in, and title
to, one of the Aircraft airplanes. Within thirty (30) days after the date of
such withdrawal and termination notice, the Owners shall, by flipping a coin or
other mutually agreed method, select which one of the Aircraft will be fully
owned by which Owner. Each Owner will then promptly execute all documents
reasonably necessary to effectuate the release of its Ownership Interest in the
Aircraft that is to be fully owned by the other Owner upon termination of this
Agreement, and each Owner shall cooperate with the other Owner to execute all
documents and diligently pursue all required approvals and transfers of the
Aircraft titles and licenses. Notwithstanding the foregoing, the Owners shall
continue to be bound by the terms and conditions of the Agreement in connection
with the Aircraft until such time as the release and transfer of Aircraft titles
and licenses hereunder are final and complete, at which point this Agreement
will terminate.

14.    DISPUTE RESOLUTION:    Disputes arising out of, or relating to, this
Agreement shall first be discussed by the Owners' Chief Executive Officers. If a
resolution satisfactory to both Owners is not achieved at the Chief Executive
Officer level within ten (10) business days, then the Owners shall submit to
binding mediation in Cook County, Illinois. If the Owners are unable to agree on
the selection of a mediator within five (5) business days, each Owner will
nominate one mediator, and those two mediators will select, within five
(5) business days, a third mediator to resolve the Owners' dispute.

15.    GENERAL PROVISIONS:

15.1Headings:    The headings of the Sections of the Agreement are included for
convenience only and shall not affect the construction or interpretation of the
any of its provisions.

15.2Entire Agreement:    The Agreement constitutes the entire agreement between
the Owners and supersedes all prior and contemporaneous agreements,
representations and understandings of the Owners, whether oral or written, with
respect to the subject matter hereof. No supplement, modification or amendment
of the Agreement shall be binding unless executed in writing on behalf of both
Owners. No waiver of any of the provisions of this Agreement shall be deemed, or
shall constitute, a waiver of any other provision, whether or not similar, nor
shall any waiver constitute a continuing waiver. No waiver shall be binding
unless executed in writing by the Owner granting the waiver.

15.3Counterparts:    This Agreement may be executed simultaneously and in two
counterparts, which when taken together, shall be deemed an original and shall
constitute one and the same instrument. The Owners may exchange executed copies
transmitted by fax, provided the executed originals are promptly forwarded to
each other by overnight courier, so that each Owner has one fully executed
original Agreement in its possession.

12

--------------------------------------------------------------------------------



15.4Successors and Assigns:    Owners shall not sell, transfer, assign or
encumber their Ownership Interests in the Aircraft or their rights or
obligations under this Agreement, except to the other Owner as expressly
permitted in Section 4.6 or Section 13 above. Any purported sale, transfer,
assignment or encumbrance by an Owner of its Ownership Interest in the Aircraft
or of its rights and obligations under this Agreement, except as expressly
permitted in Section 4.6 or Section 13, is void. This Agreement is binding on,
and shall inure to the benefit of, the Owners and their respective successors.

15.5Attorneys' Fees:    Subject to the dispute resolution provision set forth in
Section 14 above, in the event of an Owner's alleged dispute, breach, default or
misrepresentation in connection with any of the provisions of the Agreement, the
successful or prevailing Owner shall be entitled to recover from the other Owner
reasonable attorneys' fees and other reasonable costs incurred in that action or
proceeding, in addition to any other relief to which the Owner may be entitled.

15.6Survival:    All indemnifications of, or by, the Owners contained in this
Agreement shall survive the termination of the Agreement with respect to events
occurring prior to the effective date of the termination of the Agreement.

15.7Governing Law:    The laws of the State of Minnesota, without giving effect
to its conflict of laws principles, govern all matters arising out of or
relating to this Agreement and the transactions it contemplates, including
without limitation, its interpretation, construction, performance and
enforcement.

15.8Severability:    If any provision of the Agreement is determined to be
invalid, illegal or unenforceable by any Court of final jurisdiction, the
remaining provisions of this Agreement remain in full force, if the essential
terms and conditions of this Agreement for each party remain valid, binding and
enforceable.

15.9Notices:    Except for requests for scheduling the Aircraft, which shall be
governed by Section 5.1 above, notices to either party hereunder shall be in
writing and sent by prepaid certified or registered United States mail or by a
national overnight courier service, to the party's address set forth on page one
of this Agreement. Such notices will be deemed effective three (3) business days
after the date of deposit in the mail or one (1) business day after deposit with
an overnight courier.

15.10Covenant of Further Assurances:    Each Owner shall use all commercially
reasonable efforts to take, or cause to be taken, all actions necessary to carry
out the purpose of this Agreement, including without limitation, all actions
necessary to effectuate re-titling and re-certification of the Aircraft with the
Federal Aviation Administration to reflect the Owners' Ownership Interests set
forth in Section 1.2 above.

        IN WITNESS WHEREOF, the Owners hereto have each caused the Agreement to
be duly executed as of the day and year first written above.

ADESA, Inc.   ALLETE, Inc. By:   /s/  CAMERON C. HITCHCOCK      

--------------------------------------------------------------------------------

  By:   /s/  JAMES K. VIZANKO      

--------------------------------------------------------------------------------

Name:   Cameron C. Hitchcock

--------------------------------------------------------------------------------

  Name:   James K. Vizanko

--------------------------------------------------------------------------------

Title:   Chief Financial Officer

--------------------------------------------------------------------------------

  Title:   Senior VP, CFO and Treasurer

--------------------------------------------------------------------------------

13

--------------------------------------------------------------------------------






EXHIBIT A

AIRCRAFT


Aircraft One:

Manufacturer   Hawker Model   HS.125 - 700 A Model Year   1981 N Number   N141AL
Color   Overall white with green and black trim Airframe serial number   NA 0306
Left Engine   Honeywell TFE 731—3R—1H # 84346 Right Engine   Honeywell
TFE 731—3R—1H # 76843

Aircraft Two:

Manufacturer   Hawker Model   HS.125 - 700 A Model Year   1983 N Number   N242AL
Color   Overall white with blue trim Airframe serial number   NA 0340 Left
Engine   Honeywell TFE 731—3R—1H # 84485 Right Engine   Honeywell TFE 731—3R—1H
# 84488

14

--------------------------------------------------------------------------------





QuickLinks


JOINT AIRCRAFT OWNERSHIP & MANAGEMENT AGREEMENT
WITNESSETH
EXHIBIT A AIRCRAFT
